Citation Nr: 1341193	
Decision Date: 12/13/13    Archive Date: 12/20/13

DOCKET NO.  08-34 473	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for degenerative joint disease, cervical spine, C5-C7.

2.  Entitlement to service connection for degenerative disc disease, lumbar spine.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran




ATTORNEY FOR THE BOARD

E. Woodward Deutsch, Counsel


INTRODUCTION

The Veteran served on active duty from July 1969 to June 1973.

These matters come to the Board of Veterans' Appeals (Board) on appeal from a November 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  

In March 2009 and November 2010, the Veteran testified at personal hearings at the RO, which were conducted by a Decision Review Officer (DRO) and the undersigned, respectively.  Transcripts of both proceedings are of record.  

In May 2011, the Board remanded the Veteran's service-connection claims for additional evidentiary development.  Unfortunately, that development is not yet complete and the appeal must again be REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  


REMAND

The Veteran, in written statements and testimony before the Board and DRO, contends that he permanently injured his upper and lower back in September 1971, when a Pepsi machine fell on top of him while he was serving aboard a Navy destroyer.  See, e.g., Board Hearing Tr. at 3, 6.  As such, he claims that service connection is warranted for his residual cervical and lumbar spine disabilities.  However, before the Board can address the merits of the Veteran's claims, further development is required.  See 38 C.F.R. § 19.9 (2013).


I.  Clarifying Opinion

The Board previously remanded the Veteran's cervical and lumbar spine claims for a VA examination, which was conducted in June 2011 and yielded a negative nexus opinion with respect to each issue.  Significantly, however, the VA examining clinician did not fully account for the pertinent evidence of record, which undermines the probative value of her June 2011 opinion.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 302-03 (2008) (applying the Federal Rules of Evidence to find that the probative value of a medical opinion depends on whether the opining clinician is fully informed of the pertinent facts, i.e., history, of the case).  

Specifically, in determining that neither the degenerative joint disease of the cervical spine nor the degenerative disc disease of the lumbar spine had its onset in service, the June 2011 VA examiner declined to address the Veteran's own assertions of chronic neck and back pain that had developed within three days of his documented September 1971 accident.  See Board Hearing Tr. at 6.  The Veteran is competent to report such a history of chronic pain, emanating from a specific event during his active military service.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005) (holding that a claimant is competent to provide lay evidence regarding those matters which are within his personal knowledge and experience).  Moreover, while mindful that the Veteran's service treatment records only address the impact of this event on his right upper extremity - and do not specifically mention any repercussions to his cervical and lumbar spine - this fact, alone, does not render his account of in-service upper and lower back symptoms inherently incredible.  To the contrary, "the Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence."  See Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006).  

By declining to reconcile the above lay evidence, which is fully favorable to the Veteran's claims, the June 2011 negative nexus opinion fails to describe his cervical and lumbar spine pathology in sufficient detail to decide those claims.  It follows that the opinion is not adequate for rating purposes and that an addendum opinion is therefore warranted.  See Stefl v. Nicholson, 21 Vet. App. 120, 123 (2007) (finding that an examination report is adequate where it describes the disability in sufficient detail so the Board can make a fully informed evaluation of the disability); see also Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (holding that once VA undertakes efforts to provide an examination and opinion, it must ensure their adequacy).  

Indeed, such additional development, while regrettable insofar as delaying a decision in this appeal, is essential to ensure compliance with the Board's prior remand instructions.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (holding that a remand by the Board confers on the claimant, as a matter of law, the right to compliance with the directives contained therein).  That is particular true in this case, as the prior remand expressly directed that the examining clinician consider the Veteran's reports of recurrent neck and back pain in formulating a nexus opinion.  

In addition, the Board requests that, on remand, the examining clinician consider not only whether the Veteran's current cervical and lumbar spine disabilities had their direct nexus in service, but also whether either disability is etiologically related to the right arm injury residuals for which it granted service connection in May 2011.  Consideration of this secondary theory of entitlement is appropriate in light of the Veteran's allegations of a shared etiology between his right arm injury residuals - identified as compartmental/neurogenic and/or vasogenic thoracic outlet syndrome, to include circulatory obstruction of the right upper extremity with paresthesia, occasional pain, venous dilation, and limitation of motion - and the cervical and lumbar spine disabilities that remain on appeal.  See Robinson v. Shinseki, 557 F.3d 1355, 1361 (Fed. Cir. 2009) 

The examining clinician should also expressly consider all other pertinent argument and clinical evidence of record, including that which the Veteran has recently submitted in support of his appeal - see Supplemental Statement of the Case Notice Response and Attached Documentation, received at the Board on August 10, 2012 - and that which is to be obtained pursuant to the remand instructions, below.




II.  Private and VA Medical Records

Clinical records indicate that, as of July 2012, the Veteran was receiving treatment for his cervical and lumbar disabilities from a private clinician, "Dr. H.R.C.," of the Advanced Imaging Center, Inc.  However, it is unclear whether the Veteran has continued to seek such private treatment, which is relevant to his appeal.  Accordingly, on remand, the agency of original jurisdiction (AOJ) should contact the Veteran and inquire as to whether he has received any private treatment for his cervical and lumbar spine disabilities since July 2012 and, if so, request that he submit records of such treatment, or authorize VA to obtain those records on his behalf.

Finally, pertinent VA medical records also appear to be outstanding.  Pursuant to the Board's prior remand, the AOJ obtained the Veteran's treatment records from the VA Medical Center in Gainesville, Florida.  However, those records, which reflect periodic outpatient treatment for back pain and related symptoms, are only current up through November 2011.  Accordingly, on remand, the AOJ should obtain all pertinent records of VA treatment generated since that date.  See 38 C.F.R. § 3.159(c)(2) (2013); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).

Accordingly, the case is REMANDED for the following actions:

1.  Contact the Veteran and ascertain whether he has received any additional cervical and/or lumbar spine treatment from Dr. H.R.C. of the Advanced Imaging Center, Inc., or any other private clinician, since July 2012.    

Then, after securing the appropriate release(s) from the Veteran, obtain any identified private treatment records that have not previously been associated with the claims file.  Such records must either be printed and associated with the Veteran's paper claims file, or uploaded into his Veteran's Virtual VA and/or Veterans Benefits Management System (VBMS). eFolders. 

In light of the recent changes to 38 U.S.C.A. § 5103A(2)(B), two attempts should be made to obtain these relevant private treatment records, unless a formal finding can be made that a second request for such records would be futile.  See Pub. L. No. 112-154, § 505, 126 Stat. 1165, 1193. 

2.  Obtain all records of treatment from the VA Medical Center in Gainesville, Florida, dated since November 2011.  Such records must either be printed and associated with the Veteran's paper claims file, or uploaded into his Veteran's Virtual VA and/or VBMS. eFolders. 

3.  After the development requested in items 1 and 2 is complete, request a records review and addendum opinion from the clinician who rendered the June 2011 VA examination report and medical opinion (or another examiner if that clinician is unavailable).  

The entire claims file (i.e., both the paper claims file and any relevant medical records contained in the Veteran's Virtual VA and/or VBMS eFolders) should be made available to and be reviewed by the clinician, and it should be confirmed that such records were available for review.  

If the reviewing clinician determines that a physical examination is necessary, then one must be scheduled.

The reviewing clinician should specifically respond to the following questions:

(a)  Is it at least as likely as not (a 50 percent or greater probability) that any current cervical spine disability, to expressly include C5-C7 degenerative joint disease, had its onset in, was aggravated by, or is otherwise related to the Veteran's injury in September 1971, when a Pepsi machine fell on top of him while he was serving aboard a Navy destroyer, or to any other aspect of active military service?    

(b)  Is it at least as likely as not (a 50 percent or greater probability) that any current lumbar spine disability, to expressly include degenerative disc disease, had its onset in, was aggravated by, or is otherwise related to the Veteran's injury in September 1971, when a Pepsi machine fell on top of him while he was serving aboard a Navy destroyer, or to any other aspect of active military service?    

(c)  Is it at least as likely as not (a 50 percent or greater probability) that any current cervical spine disability, to expressly include C5-C7 degenerative joint disease, had its onset in, was aggravated by, or is otherwise related to the Veteran's service-connected right arm injury residuals (compartmental/neurogenic and/or vasogenic thoracic outlet syndrome, to include circulatory obstruction of the right upper extremity with paresthesia, occasional pain, venous dilation, and limitation of motion)?   
  
(d)  Is it at least as likely as not (a 50 percent or greater probability) that any current lumbar spine disability, to expressly include degenerative disc disease, had its onset in, was aggravated by, or is otherwise related to the Veteran's service-connected right arm injury residuals (compartmental/neurogenic and/or vasogenic thoracic outlet syndrome, to include circulatory obstruction of the right upper extremity with paresthesia, occasional pain, venous dilation, and limitation of motion)?   

In responding to these questions, the examiner should expressly consider and address the Veteran's service treatment records, particularly those documenting his September 1971 injury, as well as all relevant records of post-service treatment for cervical and lumbar spine symptoms.

Additionally, for purposes of this remand, the examiner should consider and accept as true the Veteran's written and testimonial assertions of chronic upper and lower back pain persisting since his September 1971 in-service injury, unless the examiner can identify clear medical evidence that contradicts those assertions.  

A report of the clarifying opinion should be prepared and associated with the Veteran's VA claims file.  

A complete rationale must be provided for all opinions rendered.  If the reviewing clinician cannot provide the requested opinion without resorting to speculation, he or she should expressly indicate this and provide a supporting rationale as to why an opinion cannot be made without resorting to speculation.

4.  Thereafter, and after undertaking any additional development deemed necessary, readjudicate the issues on appeal.  If any requested benefit remains denied, in whole or in part, provide the Veteran and his representative with a Supplemental Statement of the Case and afford them a reasonable opportunity to respond.  Then return the case to the Board for further appellate review, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

These claims must be afforded expeditious treatment.  The law requires that all claims remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. § 5109B (West Supp. 2013).



______________________________________________
S. C. KREMBS
Acting Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


